Case 19-34993-KRH        Doc 131     Filed 07/16/20 Entered 07/16/20 15:19:09               Desc Main
                                    Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

 In re: CIVITAS HEALTH SERVICES, INC.,                        Case No. 19-34993-KRH
                  Debtor.                                     Chapter 11

                         ORDER SETTING STATUS CONFERENCE

        Pursuant to section 105(d)(1) of title 11 of the United States Code, The Court hereby

 schedules a status conference in the above-captioned bankruptcy case to be held on August 26,

 2020, at 1:00 p.m. (the “Status Conference”).

        It is further ORDERED that the Status Conference shall be conducted via Zoom by

 remote video conference in accordance with Richmond General Order 20-5. Persons seeking to

 attend or participate at the Status Conference must register through the following link:

 https://www.zoomgov.com/meeting/register/vJItcuqvrjwiGokWDVWxoHYFBh8afqfpXTU


 DATED:       July 16, 2020                     /s/ Kevin R. Huennekens
                                              UNITED STATES BANKRUPTCY JUDGE

                                                                 July 16, 2020
                                              Entered on Docket: _____________
 Copy to:

 LeMar Allen Bowers
 10250 Scots Landing Road
 Mechanicsville, VA 23116

 James E. Kane
 Kane & Papa, PC
 1313 East Cary Street
 P.O. Box 508
 Richmond, VA 23218-0508

 Carl M. Bates
 P. O. Box 1819
 Richmond, VA 23218
Case 19-34993-KRH        Doc 131    Filed 07/16/20 Entered 07/16/20 15:19:09   Desc Main
                                   Document     Page 2 of 2



 Susan Hope Call
 919 East Main Street, Ste. 1601
 P.O. Box 1819
 Richmond, VA 23218

 John P. Fitzgerald, III
 Office of the US Trustee - Region 4 -R
 701 E. Broad Street, Ste. 4304
 Richmond, VA 23219

 Civitas Health Services, Inc.
 5663 South Laburnam Avenue
 Henrico, VA 23231

 W. Greer McCreedy, II
 The McCreedy Law Group, PLLC
 413 West York St
 Norfolk, VA 23510

 Kathryn R. Montgomery
 Office of the United States Trustee
 701 East Broad Street, Ste. 4303
 Richmond, VA 23219




                                              2
